BROWN, J.
The facts in this case are recited in the case of Gregory et al. v. Kansas City et al., decided at this term, and officially reported at page 523 of this report.
*554The issues and relief sought in both actions were practically the same and the facts so interwoven that both the trial court and this court heard the cases as one action.
Por the reasons assigned in, and upon the authority of the Gregory case, the judgment in this case will be reversed and the plaintiffs’ petition for injunction dismissed. It is so ordered.
All concur.